United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3854
                                   ___________

Hector A. Romero; Sandra M. Romero, *
                                       *
            Petitioners,               * Petition for Review of an
                                       * Order of the Immigration
      v.                               * and Naturalization Service.
                                       *
John Ashcroft, Attorney General of the *    [UNPUBLISHED]
United States,                         *
                                       *
            Respondent.                *
                                 ___________

                         Submitted: September 6, 2002
                             Filed: September 11, 2002
                                  ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Hector and Sandra Romero, Guatemalan citizens, petition for review of a final
order of the Board of Immigration Appeals (BIA) dismissing their appeal of an
Immigration Judge’s decision finding them ineligible for asylum. The Romeros argue
that the BIA erred in dismissing their appeal, and that the BIA had a duty to ensure
that the Immigration Judge safeguarded against an unknowing waiver of voluntary
departure. Upon careful review, we deny the petition.
       We agree with the BIA that the Romeros did not show past persecution or a
well-founded fear of future persecution. See Feleke v. INS, 118 F.3d 594, 598 (8th
Cir. 1997). Further, we cannot consider the Romeros’ second argument because they
did not present it to the BIA. See Valadez-Salas v. INS, 721 F.2d 251, 252 (8th Cir.
1983) (per curiam).

      Accordingly, we deny the petition. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-